McCLELLAN, 0. J.
We take judicial cognizance of the act “To establish a charter for the town of Woodlawn, in Jefferson 'County, Alabama,” approved January 26, 1891. (Acts, 1890-91, pp. 229-242). Section 8 of that *372act is as follows: “That the mayor and aldermen are authorized, to create all such, and to appoint all such, officers as may be necessary to carry into effect the powers conferred by this act; to prescribe their duties to fix. their'compensation and the terms of service;, to regulate and control them in the discharge of their duties,, and to remove or discharge such. officers or agents.” And section 22 provides: “That all the.provisions of this act shall be liberally construed to enable the mayor and aldermen of Woodlawn to carry into effect all the powers conferred thereby.”
•It appears from the complaint that the defendant Wood was elected or appointed treasurer of Woodlawn, and by ordinances required to give the bond sued on for the faithful performance of his duty as such treasurer. Under the sections of the charter quoted we hold that the town had the right and power to elect or appoint a treasurer, and to require him before entering into office to give such bond. Such, requirement is, in our opinion, well within the express authority of. the mayor and aldermen to regulate and control officers appointed by them in -the discharge of their duties. And we,, therefore, conclude that it is made to appear by the amended complaint that the bond sued on was required to be given by Wood under due authority of law, and therefore imports a consideration and is obligatory on Wood and his sureties therein. The demurrer to the complaint as last amended should have been overruled.
The action should have been brought originally in the name of the beneficiary, Somerville, and not in the name of the town of Woodlawn to his use, (Morrow v. Wood, 56 Ala. 1); but this defect of the. complaint hod been remedied by amendment before the case was last heard on demurrer.
Reversed, demurrer overruled and cause remanded.